DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-18 have been currently amended.
Claim Objections
Claims 4 and 13 are objected to because of the following informalities:  Claims 4 and 13 recite “(m” but should recite “µm”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-10 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Saito (JP 2016179592 A; See attached English Translation).
Regarding claims 1-3, 5-10 and 17-18, Saito teaches an on-machine development-type lithographic printing plate precursor, and specifically discloses the following technical features (see paragraphs [0021]-[0030], [0188], [0211]-[0259] of the description, and Fig. 1 of Saito): the present disclosure comprises a support being an aluminum plate having a thickness of 0.3 mm; after electrochemical surface treatment, and after the treatment of the electrolytic solution of a certain current density, a DC anode oxide film is formed, and the support is obtained after watering and drying (corresponding to “an aluminum support having an anode oxide film”); the support has an image-recording layer; as shown in Fig. 1, an end of the lithographic printing plate precursor has a shear droop shape, and the coating liquid of the image recording layer contains an infrared absorber, a polymerizable compound, and polymerization initiator (see Example 10).  Saito teaches, e.g. see claims 2 and 3 & “Chelest 400, GEA, and MZ-8” in the image recording layer coating liquids 2, 7, and 8” (in paragraphs [0224-0227]) which corresponds to “the image-recording layer contains a compound having a support adsorptive property, having a molecular weight of 1,000 or less, and not having an unsaturated double bond group in a molecule of the compound as instantly claimed. Furthermore, a carboxyl group corresponds to an oxyacid group and is a group that exhibits adhesiveness to the support [0079].  
Although Saito does not explicitly recite a content of the compound is substantially same in a plane of the image recording layer as instantly claimed, it is noted that term “substantially 
Furthermore, Saito teach a compound including phosphate groups that is used as the chelating agent [0025], that a chelating agent content within the range in the present application is adopted ( see claim 6 and [0252]), that a sagging shape fulfilling the range in the present application ( see in particular, [0188] and fig. 1), that the occurrence of cracks at the end is suppressed ( [0188]), and that the image recording layer contains polymer particles, polymerization initiators, an infrared absorbent, and a polymerizable compound ( [0225 & 0238]).
Also, Saito discloses that (see paragraphs [0021]-[0030], [0188], [0211]-[0259] of the description, and Fig. 1 of Saito): the content of the compound on the support is 0.001-1.0 g/m2, which encompasses the instant claimed range of 10 to 150 mg/m2. 
Furthermore, Saito discloses that (see paragraph [0188] of the description, and Fig. 1 of Saito): the shear droop shape has a shear droop amount X of 20 um to 150 um, preferably 50 um to 100 um, and the shear droop width Y of 50 um to 300 um, preferably 70 um to 250 um encompassing the instant claimed range as recited by instant claim 4.
 Saito discloses that (see paragraphs [0021]-[0030], [0188], [0211]-[0259] of the description, and Fig. 1 of Saito): the shear droop width Y is in the range of 50 um to 300 um, preferably 70 um to 250 um; the DC anode oxide film formed on the support has a crack 
Infrared absorber, and a polymerizable compound; the polymer particles can be synthesized by the polymerization of azodiisobutyronitrile, acrylonitrile, styrene and other monomer units.
Saito discloses an on-machine development-type lithographic printing plate precursor and production method thereof, and specifically discloses the following technical features (see paragraphs [0021]-[0030], [0188], [0211]-[0259] of the description, and Fig. 1 of Saito): image-exposing the on-machine development-type lithographic printing plate precursor with an infrared laser, and removing a non-exposed portion of the image-recording layer with at least one selected from printing ink and dampening water on a printer.
Saito does not indicate that an element derived from the support-adhering groups in the chelating agent is measured by suing STEM-EDS as instantly claimed. However, in view of the content of the chelating agent, it can be said that the amount of the element derived from the support-adhering groups in the chelating agent fulfills the range in the present application. 
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Saito (JP 2016179592 A) as applied to claims 1 and 10 above, and further in view of  Masuda et al. (JP H11-286183).
Regarding claims 11 and 12, Saito does not specifically disclose a value of brightness L* in CIEL*a*b* color system of a surface of the anode oxide film at a side of the image-recording layer is 70 to 100 as instantly claimed. Masuda et al. disclose a lithographic printing plate precursor, and specifically discloses that: an anode oxide film is formed on the surface of the support; a value of brightness L* in a CIEL*a*b* color system of a surface of the anode oxide film at a side of the image-recording layer is about 35 to about 6, specifically 76 (see claim 2, .
Claims  4, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Saito (JP 2016179592 A) as applied to claims 1 and 10  above, and further in view of Shiraki et al. (US 2015/0000544 A1).
Regarding claims 4, 13 and 14, Saito does not specifically disclose a steepness a45 of a compound having a wavelength of 0.2 to 2 µm on a surface of the anode oxide film at a side of the image-recording layer is 30% or less as instantly claimed. Shiraki et al. disclose a lithographic printing plate precursor, and specifically discloses that: white substrate is an aluminum support which is subjected to a roughening treatment and an anodizing treatment, wherein a steepness a45 of a component having a wavelength of 0.2 to 2 µm on a surface of a side of the image-recording layer is 30% or less (see claims 8 and 9 of Shiraki et al.). Shiraki et al. and Saito are analogous art in the lithography field. Therefore, it would have been obvious to recognize the technical feature plays the same role in Shiraki et al. as it does in the present invention to solve the technical problem, which is used for the surface treatment of the support.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Saito (JP 2016179592 A) as applied to claims 1 and 10 above, and further in view of Kurokawa et al. (US 2012/0192742 A1).
Regarding claims 15-16, Saito does not explicitly disclose micropores present on a surface of the anode oxide film and an average diameter of the micropores on the surface of the anode oxide film is 10 to 100 nm as instantly claimed and micropores are constituted of large-. 
Response to Arguments
Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive.  Applicants argues the following:
A) Applicant respectfully submits that the cited reference neither teaches nor suggests the emphasized features in the amended claim 1. The polymerizable compound disclosed by Saito has ethylenic unsaturated group instead of no having an ethylenic unsaturated group as claimed compound recited in instant claims 1 and 10. Applicant respectfully disagrees and submits that even the combination of Saito and Wariishi, the technical feature of “a content of the compound is substantially same in a plane of the image-recording layer” recited in claims 1 and 10 is not obvious. 
A) Examiner respectfully disagrees that Saito does not teach or suggest amended claim 1. Saito teaches, e.g. see claims 2 and 3 & “Chelest 400, GEA, and MZ-8” in the image recording layer coating liquids 2, 7, and 8” (in paragraphs [0224-0227]) which corresponds to “the image-recording layer contains a compound having a support adsorptive property, having a molecular weight of 1,000 or less, and not having an unsaturated double bond group in a molecule of the compound as instantly claimed. Furthermore, a carboxyl group corresponds to an oxyacid group and is a group that exhibits adhesiveness to the support [0079].  
Although Saito does not explicitly recite a content of the compound is substantially same in a plane of the image recording layer as instantly claimed, it is noted that term “substantially same” is relative terminology. Saito recognizes that the coating liquid of the image recording layer is substantially uniformly coated, which corresponds to “a content of the compound is substantially same in a plane of the image-recording layer as instantly claimed. One of ordinary skilled in the art would consider the content of the compound of Saito to be “substantially same” in a plane of the image recording layer as instantly claimed. 
Therefore, a new 103 rejection is made in view of Saito due to claims amendment. 
	Examiner suggests applicants amend the claims to remove relative terminology “substantially” in the independent claims. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722